Detailed Action

1. This Office Action is submitted in response to the RCE/Amendment filed 11-28-2021, wherein claims 8, 13, 18 and 20 have been canceled and claims 1-7, 9-12, 14-17 and 19 have been amended. Claims 1-7, 9-12, 14-17 and 19 are now pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments	
2. The Applicant's arguments are moot in view of new grounds for rejection necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-7, 9-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie, USPN 10,242,839, in view of Zhou, USPN 7,595,490, in further view of Jin, USPN 6,858,521, and in still further view of Yeh, USPN 10,274,537. 
 Regarding amended claims 1 and 10, Brodie discloses an electron beam apparatus 100 for forming multiple beams (note Figure 1), that includes; a thermal field emitter 109 with tip 110, that emits 
Brodie also discloses that, the emitter, extractor and suppressor electrodes are each biased at a negative voltage, -VE where the largest negative voltage ranges from 6000 V to 30,000 V, and is applied to the apperture array 103/104 (a voltage differential relative to the suppressor electrode). See also Col. 4, line 36-55.
Brodie fails to explicitly disclose that the thermal field emitter tip protrudes through the suppressor electrode.
Zhou discloses a thermal field emitter 2 (note Figure 1) where the emitter tip 5 protrudes through an opening 7 in the suppressor electrode 8, and includes an extractor electrode 6, such that a suppressor voltage may be applied which has a repulsive effect and suppresses thermal emission.  The suppressor voltage should be chosen to substantially suppress any unwanted emission during the cleaning processes.  As an example, a suppressor voltage of about 300 V to 1000 V and, preferably, of about 700 V to 1000 V may be applied.. See Col. 8, line 51-67 and Col. 10, line 36-67.
Modification would have entailed using the the thermal emitter of Zhou with the electron beam apparatus of Brodie to provide an electron source that suppresses any unwanted thermal emission.
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since it would have allowed Brodie to use the field emitterof Zhou in order to obtain an electron beam source that has high stability of emission current, a high brightness of the field emitter, and practically unlimited life time.
Brodie discloses that the beam limiting array 103 has a plurality of holes with the smallest diameter being in the range of 0.5 micron (500 nanometers).
The combination of Brodie and Zhou fails to explicitly disclose using a nano-aperture array (NAA).

Modification would have entailed using the hole diameter reduction technique of Jin to reduce the aperture diameters of the beam-limiting apertured array (BLA) of Brodie and Zhou in order to fabricate a nano-apertured array for use in their electron beam apparatus that would provide electron beamlets of less than 50 nm in diameter, because nano sized electron beamlets are required for construction of new nano devices and systems as well as for manufacturing of next generation, higher-density semiconductor devices.See Col. 11, line 22-44 in Jin.
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since it would have allowed the combination of Brodie and Zhou to use nanometer scale electron beams to obtain finer feature sizes in semiconductor fabrication processing, thereby leading to higher device/circuit density and reduced size for manufacturing of next generation, higher-density semiconductor devies.
Regarding the newly amended limitations of claims 1 and 10, the combination of Brodie, Zhou and Jin discloses using first and second nano-aperture arrays (NAA) 103/104 to generate a pluality of beamlets, as described above;.however, the combination of Brodie, Zhou and Jin fails to explicitly teach the newly amended limitations to claims 1 and 10, that state, “a second NAA placed parallel to the first NAA in the path of the electron beam and having a plurality of openings that have a smaller diameter than a diameter of the plurality of openings of the first NAA.

 Modification would have required using the second aperture array of Yeh in the apparatus of Brodie, Zhou and Jin to provide a beam limiting apaerture (BLA) having apertures with different sizes for trimming the primary electron beam to a desired beam current. 
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since it would have allowed the combination of Brodie, Zhou and Jin to provide a BLA having apertures with different sizes for trimming the primary electron beam to a desired beam current, thereby enabling the BLA to provide improved performance that is nearly twice as good as a system without the BLA. See also Brodie Col. 4, line 56-67 and Col. 5, line 1-3.



 


Regarding claims 2, 3 and 8, the combination of Brodie, Zhou and Jin teaches the apparatus for forming multiple electron beams, that includes a thermal field emitter with an extractor electrode positioned proximate the two NAA aperture arrays (103/104), as described above regarding claims 1 and 10.
Regarding claim 4-7, 9 and 11-16, the combination of Brodie and Zhou teaches the apparatus for forming multiple electron beams, that includes the aperture/opening sizes/shapes and/or diameters, as well as the two NAA aperture arrays (103/104) per claims 4, 5, 9 and 11-15, and also includes using metals and SiN materials with the hole diameter reduction technique of Jin per claims 6 and 7, as described 
Regarding claims 17-20, the combination of Brodie, Zhou and Jin teaches the electron beam apparatus used to perform all the steps of these method claims, as described above regarding claims 1-16.





Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
June 4, 2020
/Phillip A Johnston/
Primary Examiner, Art Unit 2881


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .